PER CURIAM.
Whereas, the judgment of this court was •entered on the 26th day of June, 1962 (Fla. App., 143 So.2d 201) reversing the decree of the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court s judgment, by certiorari, the Supreme Court of Florida, by its opinion and j'udgment filed April 19, 1963 (152 So.2d 723) and mandate dated May 21, 1963, now lodged in this court, quashed this court’s judgment of reversal and directed that the decree of the chancellor be reinstated;
Therefore, it is Ordered that the mandate of this court issued in this cause on August 10, 1962, is withdrawn, the judgment of this court filed June 26, 1962, is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the said decree of the circuit court appealed from in this cause is reinstated and affirmed; costs allowed shall be taxed in the circuit court (Rule 3.16, subd. b, F.A.R., 31 F.S.A.).